DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Inventions I and IV in the reply filed on 18 November 2021 is acknowledged.  Inventions I and IV have been examined.  The remainder of the requirement (Inventions II and III, claims 23-28) is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 16, 19-22, 29-32 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui (U.S. Patent  8,904,677).
	Cui discloses a locking pin assembly including a body portion (20) that is arranged to non-rotatably (due to 24) project into an opening (PH).  There is a shaft member (40) having a distal engagement feature (46) disposed within an opening of the body portion (Figure 4, for example).  A tang (34) radially extends from a proximal portion of the shaft member (40).  The shaft member (40) is rotatable between positions in the manner claimed (column 3, lines 32-40, for example).  There is a biasing member (39) disposed within the body portion (Figure 4, for example) and a plunger (50) having a second engagement feature (54, 56b, for example) is disposed between the biasing member (39) and the shaft member (Figures 3, 4 and 6, for 
	Cui operates in the manner of claim 2 (column 6, lines 7-17, for example).
	The splined configuration (47b, 57b) meets the recitations of claims 3, 4, 7 and 16.  Note claims 3 and 30 recite the components are “configured to” interact in the claimed manner and it is the separated peaks of claim 4 that enable this ability to interact.  Since Cui meets the recitations of claim 4, it is naturally capable of interaction in the manner of claim 3.  This configuration also meets the recitations of claims 32 and 37.
	Regarding claim 19, there is an engagement surface (24) such that a proximal cross sectional area of the body is greater than a distal cross sectional area.
	Cui meets the recitations of the method claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 33, 34, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Patent  8,904,677), as applied above.
	Regarding the configuration of the notches, peaks, spacing (i.e., number of spline teeth), etc., there is no criticality in the number of notches in the splines of Cui and splined configurations as claimed are well known.  It would have been obvious to one of ordinary skill at the time of the invention to have used any number and relative angles of peaks and notches since these are well known variants.  

Allowable Subject Matter
Claims 5, 6, 12-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach locking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671